     Case 2:20-cv-00553-TLN-KJN Document 44 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JAVANCE ROSS PAYNE,                               No. 2:20-cv-00553-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    BASER, et al.,
15                       Defendant.
16

17          This matter is before the Court on Plaintiff Javance Ross Payne’s (“Plaintiff”) December

18   14, 2020 briefing titled, “Plaintiff’s Notice Opposing This Court’s Order Denying Ex Parte

19   Request for Appointment of Counsel and Appeal Thereof.” (ECF No. 37.) The Court construes

20   Plaintiff’s December 14, 2020 briefing as a request for reconsideration of the magistrate judge’s

21   December 1, 2020 Order denying Plaintiff’s motion for appointment of counsel and related

22   request for a rehearing. (ECF No. 35.)

23          Pursuant to Local Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly

24   erroneous or contrary to law,” the standard set forth in 28 U.S.C. § 636(b)(1)(A). E.D. Cal. L.R.

25   303(f). Upon review of the entire file, the Court finds that it does not appear the magistrate

26   judge’s ruling was clearly erroneous or contrary to law.

27   ///

28   ///
                                                       1
     Case 2:20-cv-00553-TLN-KJN Document 44 Filed 01/15/21 Page 2 of 2


 1         Therefore, IT IS HEREBY ORDERED that upon reconsideration, the Order of the

 2   magistrate judge filed December 1, 2020 is AFFIRMED.

 3         IT IS SO ORDERED.

 4   DATED: January 14, 2021

 5

 6

 7                                                          Troy L. Nunley
                                                            United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
